Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered May 5, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations regarding the reliability of the identification testimony (see, People v Bleakley, 69 NY2d 490). There was ample evidence of defendant’s intentional participation in the sale. Defendant’s inquiry as to the amount of drugs the undercover officer desired to purchase, taken in context, was clearly part of the transaction. Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.